Harsha, J.,
concurring in judgment only.
{¶ 39} Contrary to the conclusion of both the principal opinion and the dissent, I find that the statutory scheme is ambiguous. While the language of each section may seem plain when read in isolation, it becomes ambiguous when read as a whole. It is the statutory scheme’s lack of guidance concerning the priority of its application that makes it ambiguous. Because the ambiguity exists, the statutes are rightly subject to construction by this court. State v. Hairston, 101 Ohio St.3d 308, 2004-Ohio-969, 804 N.E.2d 471, ¶ 11.
*122{¶ 40} When construing statutes, courts should read them as a whole, State v. Wilson (1997), 77 Ohio St.3d 334, 336, 673 N.E.2d 1347, avoid reaching absurd results, R.C. 1.47(C), and refrain from mandating other tribunals to perform vain acts, Cincinnati Gas & Elec. Co. v. Pub. Util. Comm., 103 Ohio St.3d 398, 2004-Ohio-5466, 816 N.E.2d 238, ¶ 18. Thus, I conclude that the proper reading of the statutory scheme elevates the outcome-determinative requirement of R.C. 2953.74(B)(1) to threshold status. Because the General Assembly would not intend the trial court to perform a vain act, thereby squandering scarce judicial resources, I conclude that the General Assembly intended the statute to be applied sequentially. Then, if the court determines that the test results would be outcome-determinative, it must (“shall”) order the prosecutor to prepare the report required by R.C. 2953.75(A).
{¶ 41} Thus, I concur in judgment only.